  Case 18-11356       Doc 26    Filed 11/01/18 Entered 11/01/18 15:05:07           Desc Main
                                  Document     Page 1 of 2

                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

IN RE:                                      )         Chapter 7
                                            )
MAISHA M. BELL,                             )         CASE NO:       18-11356
                                            )
               DEBTOR.                      )         HONORABLE JACQUELINE P. COX
                                            )         BANKRUPTCY JUDGE

                               CERTIFICATE OF SERVICE

        I, Karen R. Goodman, an attorney, certify that I served true and correct copies of the
Notice of Final Report to the Debtor, the Debtor’s attorney, all parties in interest, and all
creditors (listed on the below service list) via electronic service on those registered in the
CM/ECF system and, for those not listed in the CM/ECF system, at the addresses listed, by
placing them in envelopes, properly addressed, with proper postage prepaid, and depositing
them in the United States Mail Chute at 111 East Wacker Drive, Chicago, Illinois at or before
5:00 p.m. on November 1, 2018.



                                                    /s/ Karen R. Goodman


Karen R. Goodman (#1008242)
Taft Stettinius & Hollister LLP
111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601
(312) 527-4000
Fax: (312) 966-8480




23823247.1
  Case 18-11356   Doc 26   Filed 11/01/18 Entered 11/01/18 15:05:07   Desc Main
                             Document     Page 2 of 2

                                SERVICE LIST

                     Portfolio Recovery Associates, LLC
                       Successor to GE Capital Retail Bank
                       (JC Penney Credit Card)
                     PO Box 41067
                     Norfolk, VA 23541

                     Department of Treasury-Internal
                     Revenue Service
                     PO Box 7346
                     Philadelphia, PA 19101-7346

                     Quantum3 Group LLC as agent for
                     MOMA Funding LLC
                     PO Box 788
                     Kirkland, WA 98083-0788

                     T Mobile/T-Mobile USA Inc.
                     by American InfoSource as agent
                     4515 N Santa Fe Ave
                     Oklahoma City, OK 73118

                     Directv, LLC
                     by American InfoSource as agent
                     4515 N Santa Fe Ave
                     Oklahoma City, OK 73118

                     Nissan Motor Acceptance
                     POB 660366
                     Dallas, TX 75266-0366
23823247.1
